Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 7/14/2020.
2.    Claims 1-15 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-2, 4, 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carsten Stocker (hereinafter “Stocker”), U.S. Patent Publication No.  2019/0089716.
Regarding Claims 1, 14 and 15, Stocker teaches a method for assigning a logical time step (s) to one node () among a plurality (n) of nodes (402, 404.1 and 404.2) in a network [Abstract, Para: 0016(time synchronization mechanism for a node)] and 0137; Fig-4 and], 
consensus principle” i.e., a monotonic process)],
	wherein the node (i) is only authorised to increment its logical time step (s) after a coordination with a number of nodes equal or superior to a first predefined threshold (tm) [Para: 0031, 0125(“Surrounding nodes can now validate the time stamp of the transaction … They can confirm the time stamp or--depending on a peer-to-peer application protocol--adjust the timestamp following a consensus principle” when node 202 receives a consensus validation from surrounding nodes for a time stamp)].
Regarding Claim 2, Stocker teaches wherein said node (i) reaches a next logical time step (s+1) only after having received messages broadcasted at a given logical time step (s) by a number of nodes equal or superior to the first predefined threshold (ta) [para: 0125(“Surrounding nodes can now validate the time stamp of the transaction … adjust the timestamp following a consensus principle” where the surrounding nodes forms a consensus based on a number or threshold of validation vote)].
Regarding Claim 4, Stocker teaches wherein different nodes reach a given logical time step (s) a at different real-world times [Para: 0031-0032(when “one or more surrounding node(s) might propagate the transaction to further nodes for further time stamp validation”)].
Regarding Claim 7, Stocker teaches wherein said node (i) stores its history in a blockchain, that grows by one record at each logical time step [Para: 0073(when “data stored or to be stored on the bloc chain”) - 0074].
Regarding Claim 8, Stocker teaches which said node (i) maintains a tamper-evident log in which each entry is digitally signed by the node [Para: 0052(when encrypted a message) and linked to prior entries by a hash, to enable other nodes to replay and verity the node’s decisions [Para: 0052 and 0059(“hashing time stamping” is used to take future decision/steps in node)].
Regarding Claim 9, Stocker teaches each nodes broadcast a potential value to agree on, then wait a number of logical time steps [para: 0031(when clock synchronization module of node “send a time synchronization message at the same time to one or more surrounding nodes”)], recording in a blockchain and broadcasting their observations at each step [Para: 0073(when “data stored or to be stored on the bloc chain”), before deciding independently on a value to agree on [Para: 0125(“Surrounding nodes can now validate the time stamp of the transaction … They can confirm the time stamp or--depending on a peer-to-peer application protocol--adjust the timestamp following a consensus principle” when node 202 receives a consensus validation from surrounding nodes for a time stamp)]. 
Regarding Claim 10, Stocker teaches wherein said logical time steps are used to build an asynchronous time service for trustworthy clock initialization or synchronization [para: 0035(“data synchronization means in particular that the data stored in the peer-to-peer application on said node is synchronized with the data stored in the peer-to-peer application on at least one further node of the peer-to-peer network”)].

Regarding Claim 11, Stocker teaches wherein said logical time steps are used in an encrypted time vault or time capsule service [Para: 0052 and 0059] enabling clients to encrypt data that can only be decrypted at a specific future time [Para: 0086].
Regarding Claim 12, Stocker teaches wherein said logical time steps are used to build timestamping service enabling clients to prove that a specific data existed at a specific time [Para: 0030(“time information may be stored in the peer-to-peer application in order to put transactions into a specific time sequence (e.g. in case of trading application transactions”).
Regarding Claim 13, Stocker teaches a programmable equipment implementing a node and programmed so as to perform the method [Para: 0129(“digital product memory” to perform)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stocker as applied claim 1 above.
Regarding Claims 3 and 5, These Claims recite various aspects of consensus of acknowledgement from surrounding nodes with different numbers that defines a threshold for consensus. Stocker teaches time stamp validation process for a node based on consensus from surrounding nodes including a threshold as set forth above. One of ordinary skill in the art ath time of the invention was filed to have modified the teachings of Stocker to have threshold based on acknowledgement from other nodes larger than a second predetermined threshold and 
Regarding Claim 6, Stocker teaches a step of delineating the real-word time into periods according to the moment a majority of the nodes in the network have reached successive logical time steps [Para: 0032(when “one or more surrounding node(s) might propagate the transaction to further nodes for further time stamp validation” a time period when further nodes complete validation process)].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187